OPINION — AG — ** MILITARY LEAVE — CALL UP — ARMED FORCES — STATE EMPLOYEE ** (1) WHEN A PERMANENT EMPLOYEE OF THE DEPARTMENT OF PUBLIC SAFETY IS CALLED OR INDUCTED INTO ACTIVE MILITARY SERVICE, THE DEPARTMENT OF PUBLIC SAFETY " MAY EMPLOY A REPLACEMENT TO FILL THIS VACANCY STIPULATING BY LETTER AND THAT SUCH PERSON'S JOB STATUS IS ON A TEMPORARY BASIS "; AND THAT THE FILLING OF THE VACANCY ON SUCH A BASIS WOULD NOT BE IN CONFLICT WITH, BUT WOULD BE CONSISTENT WITH, THE PROVISIONS OF 51 O.S. 25.1 [51-25.1], 51 O.S. 25.4 [51-25.4] AND PERTINENT FEDERAL LAWS. THE A.G. IS OF THE OPINION THAT, ALTHOUGH PROBABLY ADVISABLE FOR PURPOSE " REPLACEMENT " IS EMPLOYED ONLY ON A TEMPORARY BASIS, IS NOT NECESSARY, SINCE ANY SUCH " REPLACEMENT " IS EMPLOYED SUBJECT TO THE STATUTORY PROVISIONS AS TO THE RETURN FROM ACTIVE SERVICE OF THE PERSON WHO WAS ORIGINALLY EMPLOYED. (MILITARY SERVICE, CALL UP, ARMED FORCES, NATIONAL GUARD) CITE: 72 O.S. 48 [72-48] (J. H. JOHNSON)